EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Thomas E. Ciesco (Reg. No. 59,801) on March 24, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
Replace all the claims as below:
  
1. (Original) A padlock assembly including a body, a shackle movable relative to the body between an open position and a closed position, a lock mechanism that when in an active condition can retain the shackle in the closed position and in an inactive condition can allow the shackle to move to the open position, an actuator mechanism including a hand engageable portion that is external to the body and is manually movable relative to the body, the actuator mechanism being electrically controlled to adjust between and operable condition and an inoperable condition, a coupling mechanism acting between the lock mechanism and the actuator mechanism, a first influencing arrangement that facilitates retaining the lock mechanism in the active condition, wherein when the actuator mechanism is in the operable condition movement of the hand engageable portion causes the lock mechanism to adjust from the active condition to the inactive condition.



3. (Currently amended) A padlock assembly according to claim 2 wherein the first influencing arrangement includes at least one first magnet associated with the drive member urging the drive member to remain in the first position: position, and the first influencing arrangement includes at least one second magnet that is fixed relative to the body.

4. (Canceled)

5. (Currently amended) A padlock assembly according to claim 3 wherein the first influencing arrangement includes at least one third magnet that is located between the at least one second magnet and the at least one first magnet when the drive member is in the first position.

6. (Canceled)
7. (Canceled)

8. (Currently amended) The padlock assembly according to claim 3 wherein the at least one first magnet, the at least one second magnet and at least one third magnet each include four magnets equally spaced about an actuator axis about which the actuator mechanism rotates, and each of the first magnets, the second magnets and the third magnets are aligned and spaced radially from the actuator axis when the drive member is in the first position.

9. (Canceled)
10. (Canceled)


12. (Currently amended) The padlock assembly according to claim 8 including a second influencing arrangement that facilitates retaining the hand engageable portion in a preferred position relative to the drive member, wherein the actuator includes a shaft that is locatable within the body, a distal end of the shaft being configured to accommodate the drive member, the second influencing arrangement includes at least one fourth magnet associated with the shaft of the actuator mechanism, and the drive member includes a head portion and the second influencing arrangement includes at least one fifth magnet associated with the head portion of the drive member.

13. (Canceled)
14. (Canceled)
15. (Canceled)
16. (Canceled)

17. (Currently amended) The padlock assembly according to claim 12 wherein the at least one fourth magnet and at least one fifth magnet each include two magnets spaced about the actuator axis, wherein each of the two fourth magnets and two fifth magnets are on opposed sides of the actuator axis, and each of the two fourth magnets are repulsed by each of the two fifth magnets.

18. (Canceled)



20. (Currently amended) The padlock assembly according to claim 12 wherein the actuator mechanism includes a shaft that is locatable within the body, a distal end of the shaft being configured to interact with the drive member, and the second influencing arrangement includes at least one fourth magnet associated with the shaft of the actuator mechanism, and the second influencing arrangement includes at least one fifth magnet associated with the drive member.

21. (Canceled)
22. (Canceled)
23. (Canceled)

24. (Currently amended) The padlock assembly according to claim 20 wherein the at least one fourth magnet include two magnets spaced about the actuator axis and the at least one fifth magnet include four magnets spaced about the actuator axis, and the two fourth magnets are on opposed sides of the actuator axis, and the two fourth magnets are attracted to the two fifth magnets.

25. (Canceled)

26. (Currently amended) The padlock assembly according to claim 1 wherein the lock mechanism includes a cam having at least one cam surface, and at least one detent to interact with the at least one cam surface, and the shackle is configured with at least one recess for receiving the at least one detent when the shackle is in the closed position and the lock 

27. (Canceled)

28. (Currently amended) A padlock assembly according to claim 26 wherein the biasing arrangement includes a spring and an abutment plate, one end of the spring acting on the cam and another end of the spring acting on the abutment plate, whereby the abutment plate is fixed from rotating about the actuator axis.

29. (Currently amended) The padlock assembly according to claim 28 wherein the coupling mechanism includes a driven member that has a distal side configured to drivingly engage with the cam so that rotation of the driven member causes rotation of the cam against the action of the spring, and the driven member includes a proximal side configured to drivingly engage with the drive member so that rotation of the drive member causes rotation of the driven member, and the drive member includes a distal side configured to drivingly engage with the cam so that rotation of the driven member causes rotation of the cam against the action of the spring.

30. (Canceled)
31. (Canceled)

32. (Currently amended) The padlock assembly according to claim 1 wherein the actuator mechanism includes an interlocking mechanism that is electrically controlled so that the actuator mechanism is adjustable between the operable condition and the inoperable condition.



34. (Original) The padlock assembly according to claim 33 wherein the interlocking mechanism includes a biasing member for biasing the catch towards the extended position and a selectively operable blocking mechanism for blocking the catch from moving towards the retracted position.

35. (Original) The padlock assembly according to claim 34 wherein the selectively operable blocking mechanism includes a blocking member and an electrical adjuster which adjusts the orientation of the blocking member relative to the catch between a blocked position and an un-blocked position.

36. (Original) The padlock assembly according to claim 32 wherein the interlocking mechanism includes an electrical adjuster that is operable to move a movable member between an extended position and a retracted position whereby the actuator adopts the operable condition when the movable member is in the extended position.

37. (Original) The padlock assembly according to claim 36 wherein the movable member interacts with a recess in the coupling mechanism when it is in the extended position.

38. (Currently amended) The padlock assembly according to claim 37 including an electronic authorization arrangement for receiving and processing a signal from an authorization key, and controlling operation of the electrical adjuster on receipt of an authorized code.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of George et al. for an “electronically controlled padlock” filed May 25, 2019 has been examined.  

This application claims foreign priority based on the application 2017901246 filed April 5, 2017 in Australia.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 
This application claims priority to a 371 of PCT/AU2018/050314, which is filed on April 5, 2018.

A preliminary amendment to the claims 3, 5, 8, 12, 17, 19, 20, 24, 26, 28, 29, 32 and 38 has been entered and made of record. 
 Claims 4, 6, 7, 9-11, 13-16, 18, 21-23, 25, 27, 30 and 31 are cancelled.   

Claims 1-3, 5, 8, 12, 17, 19, 20, 24, 26, 28, 29 and 32-38 are pending.

Allowable Subject Matter

Claims 1-3, 5, 8, 12, 17, 19, 20, 24, 26, 28, 29 and 32-38 are allowed.



Claims 2, 3, 5, 8, 12, 17, 19, 20, 24, 26, 28, 29 and 32-38 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/NAM V NGUYEN/
Primary Examiner, Art Unit 2684